PER CURIAM.
Now this day come the parties by their counsel, and this cause cornes on to be heard on the transcript of the record from the • District Court of the United States for the Southern District of Indiana, Indianapolis Division, and briefs of counsel, and on oral argument by Mr. Paul R. Benson, counsel for appellant, and Mr. Waldo C. Ging, counsel for appellee.
On consideration whereof, it is now here ordered and adjudged by this court that the judgment of the said District Court in this cause be, and the same is hereby, affirmed, with costs.